THE THIRTEENTH COURT OF APPEALS

                                          13-18-00157-CV


                                       Raymond Trent Peterek
                                                 v.
                                        Melissa Jean Allison


                                    On Appeal from the
                       County Court at Law of Aransas County, Texas
                              Trial Cause No. A-15-7029-FL


                                            JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.              The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Raymond Trent Peterek, although he is exempt from payment due to his

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

May 31, 2018